Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 1 of 32 PageID #: 471




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  DAVID WHITAKER and
  MON ETHOS PRO CONSULTING,

                               Plaintiffs,
              -against-                                      Case No. 20-CV-2831

  BBF PARTNERS LLC, DAY TO DAY
  FUNDING LLC, MZEED INC., AND RAPID
  CAP INC.,

                               Defendants.




       MEMORANDUM OF LAW IN OPPOSITION TO MOTION FOR
                PRELIMINARY INJUNCTION

                             BERKOVITCH & BOUSKILA PLLC
                                      Ariel Bouskila
                                80 Broad Street, Suite 3303
                                New York, New York 10004
                                     (212) 729-1477
                                   ari@bblawpllc.com

                                 Counsel for BBF Partners LLC,
                          Day to Day Funding LLC, and Rapid Cap Inc.
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 2 of 32 PageID #: 472




                                 TABLE OF CONTENTS


 PRELIMINARY STATEMENT………………………………………………………………….1
 STATEMENT OF FACTS………………………………………………………………………..3
 ARGUMENT……………………………………………………………………………………...6
       I.    PLAINTIFFS FAIL TO ESTABLISH ANY OF THE ELEMENTS REQUIRED
             FOR A PRELIMINARY INUNCTION…………………………………………..6

             A. A preliminary injunction is an extraordinary remedy………………………....6

             B. Plaintiffs have not remotely demonstrated irreparable harm………………….7

             C. Plaintiffs are unlikely to succeed on the merits of any of their claims………10
                    1. The Merchant Agreements are not loans…………………………….11
                    2. Plaintiffs may not seek affirmative relief based on usury or
                        unconscionability…………………………………………………….15
                    3. Plaintiffs claims sounding in fraud and misrepresentation are
                        without merit and do not absolve the Merchant of its remittance
                        obligations under the agreements…………………………………….16
                    4. Plaintiffs Equal Credit Opportunity Act claim is also meritless……..23

             D. The balance of the equities and public interest favors denying the Motion....24

             E. In the unlikely event that the Court grants a preliminary injunction,
                Plaintiffs are required to post a bond………………………………………...25
 CONCLUSION…………………………………………………………………………………..26
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 3 of 32 PageID #: 473




                             TABLE OF AUTHORITIES


 Federal Cases:

 Allergan PLC v. New York ex rel. Schneiderman,
 136 S. Ct. 581 (2015) ……………………………………………………………………………..7

 Benihana, Inc. v. Benihana Tokyo, LLC,
 784 F.3d 887 (2d Cir. 2015) ………………………………………………………………………7

 Buckingham Corp. v. Karp,762 F.2d 257 (2d Cir. 1985)…………………………………………7

 Capela v. J.G. Wentworth, 2009 U.S. Dist. LEXIS 89425 (E.D.N.Y. 2009) …………………...24

 Colonial Funding Network, Inc. v. Epazz, Inc., 252 F. Supp. 3d 274 (S.D.N.Y. 2017)………...19

 Consolidated Brands, Inc. v. Mondi, 638 F. Supp. 152 (E.D.N.Y. 1986)………………………...8

 Deutsche Mex. Holdings S.a.r.l. v. Accendo Banco, S.A.,
 2019 U.S. Dist. LEXIS 180275 (S.D.N.Y. Oct. 17, 2019)………………….………………….. .25

 Diaz v. Paragon Motors of Woodside, Inc., 424 F. Supp.2d 519 (E.D.N.Y. 2006) …………….24

 Epsiritu Santo Holdings, L.P. v. Libero Partners, L.P,
 2019 U.S. Dist. LEXIS 84844 (S.D.N.Y. May 14, 2019)) ………………………………………25

 Eugenia Vi Venture Holdings, Ltd., 649 F. Supp. 2d 105 (S.D.N.Y. 2008)…………………….21

 Faiveley Transp. Malmo AB v. Wabtec Corp.,559 F.3d 110 (2d Cir. 2009) …………………….7

 Fireman’s Ins. Co. v. Keating, 753 F. Supp. 1146 (S.D.N.Y. 1990)…………………….7, 8, 9, 10

 German v. M&T Bank Corp., 111 F. Supp.3d 506 (S.D.N.Y. 2015) …………………………...24

 Great Earth Intern. Franchising Corp. v. Milks Development,
 311 F. Supp. 2d 419 (S.D.N.Y. 2004) …………………………………………………………...23

 Huntington v. Marsh, 884 F.2d 648 (2d Cir.), cert. den’d, 494 U.S. 1004,
 110 S. Ct. 1296 (1990) …..……………………………………………………………….………8

 In re CRM Holdings, Ltd., 2012 U.S. Dist. LEXIS 66034
 (S.D.N.Y. 2012)………………………………………………………………………………….11

 Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 870 (2d Cir. 1979) ……………………8




                                             i
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 4 of 32 PageID #: 474




 JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75 (2d Cir. 1990) …………………………6, 8

 Kaleidoscope Media Group, Inc. v. Entertainment Solutions, Inc.,
 2001 U.S. Dist. LEXIS 10801 (S.D.N.Y. 2001) …………………………………………...........22

 Kaplan v. Board of Education,759 F.2d 256 (2d Cir. 1985) ……………………………………..8

 Lee v. Joseph E. Seagram & Sons, Inc., 552 F.2d 447 (2d Cir. 1997) ………………………….17

 N. Am. Soccer League, LLC v. United Soccer Fed’n, Inc.,
 883 F.3d 32 (2d Cir. 2018) …………………………………………………………………….…7

 N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286 (2d Cir. 2012) ………………11

 Nat’l Mkt. Share, Inc. v. Sterling Nat’l Bank, 392 F.3d 520 (2d Cir. 2004) …………………….22

 New York ex rel. Schneiderman v Activas PLC, 787 F.3d 630 (2d Cir. 2015)…………………..7

 Osan Ltd. v. Accenture LLP, 454 F. Supp. 2d 46 (E.D.N.Y. 2006)…………………………19, 23

 Pasternak v. Dow Kim, 961 F. Supp. 2d 593 (S.D.N.Y 2013)……………………………….…..22

 Power Up Lending Group, Ltd. v. Cardinal Energy Group, Inc.,
 2019 U.S. Dist. LEXIS 57527 (E.D.N.Y. April 3, 2019) ……………………………………….13

 Power Up Lending Grp., Ltd. v. Cardinal Energy Grp., Inc.,
 2019 U.S. Dist. LEXIS 57527 (E.D.N.Y. April 3, 2019) ………………………………………...2

 Professional Merchant Advance Capital LLC v. C Care Services, LLC,
 2015 U.S. Dist. LEXIS 189531…………………………………………………………….….2, 14

 Republic Nat’l Bank v. Hales, 75 F. Supp. 2d 300 (S.D.N.Y. 1999) ………………………..…..17

 Rodriquez ex rel. Rodriquez v. DeBuono, 175 F.3d 227 (2d Cir. 1999) …………………………7

 Roland Machinery Co. v. Dresser Industries, Inc., 749 F.2d 380 (7th Cir. 1984) …………….…..9

 Sampson v. Murray,
 415 U.S. 61, 94 S. Ct. 937 (1974) …...……………………………….............................................8

 Scantek Med., Inc. v. Sabella, 582 F. Supp.2d 472 (S.D.N.Y. 2008) …………………………...15

 Sensus USA, Inc. v. Franklin,
 2016 U.S. Dist. LEXIS 50182 (D. Del. April 14, 2016) ………………………………………...25




                                                ii
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 5 of 32 PageID #: 475




 Simington v. Lease Fin. Group, LLC, 2012 U.S. Dist. LEXIS 25671 (S.D.N.Y. 2012) ….……22

 Steingerwald v. Bradley, 136 F. Supp.2d 460 (D. Md. 2001) …………………….……………24

 Tom Doherty Assocs. v. Saban Entm’t, Inc.,60 F.3d 27 (2d Cir. 1995) ……….………………..9

 Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969 (2d Cir. 1989) …….………………7

 Villa Marin Chevrolet v. Gen. Motors Corp., 1999 U.S. Dist. LEXIS 17972
 (E.D.N.Y. Nov . 18, 1999) …………………………………………………..………….………17

 Winter v. NRDC, Inc., 555 U.S. 7, 129 S. Ct. 365 (2008)…………………………………….….6

 Womack v. Capital Stack, LLC, 2019 U.S. Dist. LEXIS 148644
 (S.D.N.Y. Aug. 30, 2019) …………………………………………………………….…..2, 12, 20

 Zambetti Fireworks Mfg. Co., Inc. v. Wood,592 F.3d 412 (3d Cir. 2010) ………………..….…26


 State Cases:

 Champion Auto v. Pearl Beta Funding, LLC,
 159 A.D.3d 507 (1st Dept.), leave den’d, 31 N.Y.3d 910 (2018) ………………………………..14

 Donatelli v. Siskind, 170 A.D.2d 433 (2d Dept. 1991)………………………………….……….11

 K9 Bytes, 56 Misc.3d 807 (Sup. Ct. West. Co. 2017)……….…………………….….....14, 15, 19

 Kelly, Grossman & Flannagan, LLP v. Quick Cash, Inc.,
 35 Misc.3d 1205(A), 950 N.Y.S.2d 723 (Sup. Ct. Suff. Co. 2012)…….................................12, 13

 Primex Int’l Corp. v. Wal-Mart Stores, 89 N.Y.2d 594 (1997)………………………………….17

 Rapid Capital Fin. LLC v. Natures Mkt. Corp.,
 57 Misc.3d 979, 66 N.Y.S.3d 797 (N.Y. Sup. Ct. 2017)…………………………………….13, 14

 Seidel v. 18 E. 17th St. Owners, 79 N.Y.2d 735 (1992) …………………………………………11

 Starr Found v. American Intl. Group, Inc., 76 A.D.3d 25 (1st Dept. 2010)………………………22

 Ujueta v. Euro-Quest Corp., 29 A.D.3d 895 (2d Dept. 2006) …………………………………..12

 Urtz v. New Hork Cent. & Hudson Riv. R.R. Co., 202 N.Y. 170 (1911).………………………21




                                                   iii
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 6 of 32 PageID #: 476




 Zoo Holdings v. Clinton, 2006 N.Y. Misc. Lexis 225
 (Sup. Ct. N.Y. Jan. 24, 2006)……………………………………………………….…………...12


 Statutes:

 Rule 65(c) of the Federal Rules of Civil Procedure ………………………………………….3, 25
 Rule 12(f) of the Federal Rules of Civil Procedure…………………………………………...…11
 Equal Credit Opportunity Act (15 U.S.C. § 1691) …………………………………….……23, 24
 12 C.F.R. § 202(c)……………………………………………………………………………….24




                                       iv
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 7 of 32 PageID #: 477




                                 PRELIMINARY STATEMENT

        BBF Partners, LLC (“BBF”), Day to Day Funding LLC (“DDF”), and Rapid Cap, Inc.

 (“RDC” and together with BBF and DDF, the “Defendants” or “Funders”) respectfully submit this

 memorandum of law in in opposition to the motion of Mon Ethos Pro Consulting, LLC (the

 “Merchant”) and David Whitaker (“Whitaker”) (collectively, “Plaintiffs”):

        (1)    preliminarily enjoining Defendants from “engaging in the illegal and
        fraudulent practices” set forth in the Complaint, including “stopping the withdrawal
        of funds from Plaintiffs’ bank accounts; and

         (2)     preliminarily enjoining Defendants from “taking any steps to collect
         payments on account of any loans, merchant cash advances, or other transactions
         involving Plaintiffs, including, but not limited to, (i) ceasing all efforts to make
         withdrawals from Plaintiffs’ bank accounts, (ii) refraining from contacting any of
         Plaintiffs’ customers, clients, or vendors, and (iii) refraining from filing any UCC
         statements, confessions of judgment, or other documents designed to create or
         perfect an interest in property as security relative to the loans and/or merchant cash
         advances to Plaintiffs.”

 (the “Motion”).

        The merits of the Motion are fully addressed below. First, Plaintiffs have utterly failed to

 show any irreparable harm absent the injunction requested. Plaintiffs vaguely allege that they

 “fear the loss of all goodwill and business reputation” if the Defendants exercise their remedies

 under the contracts by issuing UCC notices to creditors and continuing to withdraw funds as

 “authorized under the purchase and sale agreements.” However, Plaintiffs nowhere disclose any

 information relating to their financial ability to continue making payments or their receivables.

 The alleged “threats” made by Defendants simply have no bearing on whether the Merchant should

 continue to perform under the contracts or whether Defendants retain the right to exercise the

 remedies arising from their secured position under the agreements, including those afforded by the

 UCC. Those rights were given to Defendants as an inducement for Plaintiffs’ receipt of significant

 upfront working capital from the Defendants.




                                                   1
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 8 of 32 PageID #: 478




        Second, Plaintiffs are not likely to succeed on the merits, whether analyzed through a

 “more likely than not” standard or the heightened standard attendant to mandatory injunctions such

 as that sought here. The underlying transactions are not “loans,” as a matter of law, irrespective

 of how the transactions were verbally characterized to the Plaintiffs. Each of the numerous

 commercial agreements executed by Plaintiffs – who clearly are quite experienced in obtaining

 this form of financing – explains precisely how the remittances work and the nature of the

 transaction. As they so state, the contracts are a purchase and sale of receipts requiring remittances

 over an indeterminant period.

        Numerous federal courts have rejected the usury and fraud claims made by Plaintiffs. See

 Womack v. Capital Stack, LLC, 2019 U.S. Dist. LEXIS 148644 (S.D.N.Y. Aug. 30, 2019); Power

 Up Lending Grp., Ltd. v. Cardinal Energy Grp., Inc., 2019 U.S. Dist. LEXIS 57527 (E.D.N.Y.

 April 3, 2019); Colonial Funding Network, Inc. v. Epazz, Inc., 252 F. Supp. 3D 274 (S.D.N.Y.

 2017) (dismissing analogous usury and fraud claims); Professional Merchant Advance Capital

 LLC v. C Care Services, LLC, 2015 U.S. Dist. LEXIS 189531 (S.D.N.Y. Aug. 3, 2015). These

 Courts have consistently held that the transactions are in no way “criminal” or “usurious,” that it

 is not actionable fraud if the Plaintiff somehow thought the transactions were “loans” despite the

 clear terms of the agreements, and that the alleged inter-relationship among the funding companies

 and true identifies of various individuals involved is simply immaterial to the enforceability of the

 agreements.

        Plaintiffs received what they bargained for – a significant and immediate infusion of

 working capital that they could not obtain elsewhere, and that apparently now intend to retain,

 thereby creating a windfall. It is simply not the public policy of this state, or in any way equitable,

 to permit a business entity to retain the proceeds of a sale while indefinitely forgiving the seller’s




                                                   2
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 9 of 32 PageID #: 479




 performance under the agreement without any protection in place. The preliminary injunction

 sought here would yield precisely that result and afford Plaintiffs the very “rescission” that they

 ultimately seek after trial.

         Ultimately, Plaintiffs are claiming that the transactions did not operate as Plaintiffs had

 intended, a difficult allegation to accept considering the vast experience and understanding

 Plaintiffs enjoyed as to this and apparently many other types of financing. If Plaintiffs believe

 they have overpaid on the agreements, that does not constitute a tort and does not excuse a

 wholesale default under the agreements while retaining the proceeds they received, particularly

 since Plaintiffs do not assert any claim for breach of contract.

         The Funders take no issue with a mutual injunction prohibiting each of the parties from

 communicating or interacting with each other. The Funders only object to Plaintiffs’ attempt to

 obtain judicial cover for their defaults under the agreements, leaving the Funders without the

 remedies enshrined in the contracts and any other protection against Plaintiffs. To the extent the

 Court stays any enforcement of the contracts, Rule 65(c) requires the posting of a bond sufficient

 to protect the Defendants pending trial.

         Accordingly, the Motion should be denied.

                                               FACTS

         According to Plaintiffs, between February 25, 2020 and June 15, 2020, Merchant sold a

 fixed percentage of its future accounts receivable to the Defendants and received a significant

 amount of upfront working capital from the Defendants as a “purchase price” for the sale. See

 Merchant Agreements, annexed to the Complaint as Exhibits 1 through 5. All of the Merchant

 Agreements provide for an estimated daily payment, which, as the agreements so state, is an

 approximation of the specified percentages of the Merchant’s accounts receivable purchased by




                                                   3
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 10 of 32 PageID #: 480




  the Defendants, to be deducted from the Merchant’s account each business day. If the aggregate

  daily payments for any given month differ from the specified percentage of receivables purchased,

  the Merchant Agreements all provide for a reconciliation as follows:

         [Funders] will either (i) debit the Specified Percentage on a daily basis or (ii) if a
         Specific Daily Amount is specified hereunder, then [the Funders] shall debit the
         Specific Daily Amount on each business day, and upon Merchant’s request, and
         receipt of the Merchant’s monthly bank statements, [the Funders] shall, on or about
         the fifteenth day of each month, reconcile the Merchant’s account by either
         crediting or debiting the difference between the amount debited and the Specified
         Percentage, from or back to the Merchant’s bank account so that the amount debited
         each month equals the Specified Percentage.

  (the “Reconciliation Provisions”). Complaint, Exs. 1-5 at p. 1.

         The Merchant Agreements clearly and unequivocally provide that the transactions

  effectuated thereby are purchases and sales of receipts, not loans. Id. at §§ 1.9:

         1.9 Sale of Receipts. MERCHANT AND [FUNDER] AGREE THAT THE
         PURCHASE PRICE UNDER THIS AGREEMENT IS IN EXCHANGE FOR THE
         PURCHASED AMOUNT AND THAT SUCH PURCHASE PRICE IS NOT
         INTENDED TO BE, NOR SHALL IT BE CONTRUED AS A LOAN TO
         MERCHANT. Merchant agrees that the Purchase Price is in exchange for the
         Receipts pursuant to this Agreement and quals the fair market value of such
         Receipts. [Funder] has purchased and shall own all the Receipts described in this
         Agreement up to the full Purchased Amount as the Receipts are created. Payments
         made to [Funder] in respect to the full amount of the Receipts shall be conditioned
         upon Merchant’s sale of products and services and the payment therefore by
         Merchant’s customers in the manner provided in Section 1.1.

         The Merchant’s primary requirement under the Merchant Agreements was to remit a fixed

  daily percentage of its actual receipts to the Funders until the purchased amounts of the receipts

  was fully remitted. The Reconciliation Provisions contained in the Merchant Agreements provide

  for a mandatory monthly reconciliation if the aggregate amount of the specified daily payments

  for any given month differ from the specified percentage of the accounts receivable purchased.

  The Reconciliation Provisions are not self-executing; rather they require the Merchant to make a

  request for a reconciliation and provide the monthly bank statements necessary to perform the




                                                   4
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 11 of 32 PageID #: 481




  reconciliation. Because the Merchant Agreements contain mandatory reconciliation provisions,

  the period over which the purchased amounts of the receivables could be remitted is indeterminant.

         The Merchant claims “upon information and belief” that reconciliations were never

  performed. Complaint at ¶¶ 60, 82, 99 & 116. This allegation, particularly as framed, only proves

  that the Merchant never requested such a reconciliation, as was its obligation under the contracts.

  The natural implication of the foregoing is that Merchant was not overpaying through the estimated

  daily payments. Indeed, and tellingly, nowhere in any of its submissions does the Merchant

  provide the Court with even a glimpse of its revenues during the relevant period. It is the Merchant,

  not the Defendants, who is in the sole position to disclose its actual receipts, and it is precisely for

  this reason that the Reconciliation Provisions are not self-executing. All the Reconciliation

  Provisions specifically provide that the Funders shall perform the reconciliation “upon Merchant’s

  request, and receipt of the Merchant’s monthly bank statements ….”

         The Merchant Agreements all provide that they are fully integrated, and each expressly

  states that, “this Agreement and Security Agreement hereto embody the entire agreement between

  Merchant and [the Funders] and supersede all prior agreements and understandings relating to the

  subject matter hereof.”     Merchant Agreements at ¶ 4.9.          Plaintiffs do not claim to have

  misunderstood those terms, nor could they make such a claim. Furthermore, each of the Merchant

  Agreements contains a personal guaranty of “performance” defined as the merchant’s remittance

  of a daily percentage of collected receipts until the purchased amount of receipts is remitted back

  to the Funders, no matter how long that takes.

         Perhaps most relevant to the Motion, Plaintiffs acknowledge that they were paid the

  purchase prices required under the various agreements, that they authorized Defendants to auto-

  debit their operating account, and that, absent an injunction, Defendants would be fully within




                                                     5
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 12 of 32 PageID #: 482




  their rights to protect their secured interest in the receivables they purchased by issuing UCC liens

  to Merchant’s creditors.

           Plaintiffs lace their submissions with libelous allegations, to the effect that commercial

  agreements are actually “criminally usurious loans,” that Defendants are somehow “laundering

  money,” and that Defendants engaged in a sinister scheme to conceal their inter-relationship from

  Mr. Whitaker. Plaintiffs do not allege, however, that they have actually been damaged by any of

  these allegations. To the contrary – Plaintiffs received the working capital required by the

  agreements and sit in the same position whether or not their allegations sounding in tort existed.1

                                                     ARGUMENT

  I.       PLAINTIFFS’ FAIL TO ESTABLISH ANY OF THE ELEMENTS REQUIRED
           FOR A PRELIMINARY INJUNCTION.

           A.       A preliminary injunction is an extraordinary remedy.

           “[A] preliminary injunction is an extraordinary remedy that should not be granted as a

  routine matter.” JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 80 (2d Cir. 1990). Accord

  Winter v. NRDC, Inc., 555 U.S. 7, 24, 129 S. Ct. 365 (2008) (a preliminary injunction is “never

  awarded as of right”). Generally, “a party seeking a preliminary injunction must ordinarily

  establish: (1) irreparable harm; (2) either (a) a likelihood of success on the merits, or (b)

  sufficiently serious questions going to the merits of its claims to make them fair ground for

  litigation, plus a balance of the hardships tipping decidedly in favor of the moving party; (3) that

  the balance of hardships tips in its favor; and (4) that a preliminary injunction is in the public




  1
            Plaintiffs further allege that an unknown individual, who they believe is affiliated with the Defendants, texted
  a picture of a noose shortly before the filing of this lawsuit. This speculative allegation is neither relevant to their
  request for an injunction, nor is it capable of a response from the Defendants. Numerous individuals were involved
  in these transactions, making it impossible to obtain a declaration from each of them denying their involvement on
  short notice.




                                                              6
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 13 of 32 PageID #: 483




  interest.” New York ex rel. Schneiderman v Activas PLC, 787 F.3d 630, 650 (2d Cir. 2015), cert.

  dismissed sub nom., Allergan PLC v. New York ex rel. Schneiderman, 136 S. Ct. 581 (2015)

  (citations omitted); Benihana, Inc. v. Benihana Tokyo, LLC, 784 F.3d 887, 895 (2d Cir. 2015).

         “The purpose of a preliminary injunction is to preserve the status quo.” Anthony Realty

  Corp. v. Schesinger, 888 F.2d 969, 972 (2d Cir. 1989). As such, any request for a mandatory

  injunction is subject to particularly heightened scrutiny. See N. Am. Soccer League, LLC v.

  United Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir. 2018) (“Because the proposed injunction’s

  effect on the status quo drives the standard, we must ascertain the status quo—that is, ‘the last

  actual, peaceable uncontested status which preceded the pending controversy.’” (internal

  quotations omitted)). In this case, Plaintiffs seek to alter the status quo by precluding any further

  performance under the contracts – i.e., the ongoing remittance of the receivables sold to the

  Defendants. Id. As is discussed below, Plaintiffs have wholly failed to meet the heightened

  burden, or even any burden, governing such relief.

         B.      Plaintiffs have not remotely demonstrated irreparable harm.

         Irreparable harm is “the single most important prerequisite for the issuance of a preliminary

  injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009);

  Rodriquez ex rel. Rodriquez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1999); Fireman’s Ins. Co. v.

  Keating, 753 F. Supp. 1146, 1150 (S.D.N.Y. 1990) (“The Second Circuit has repeatedly stressed

  the importance of a showing of irreparable harm by the movant.”). “Inequitable conduct alone

  cannot justify the entry of a preliminary injunction. The linchpin of such interim relief is that

  threatened irreparable harm will be prevented by that injunction.” Buckingham Corp. v. Karp, 762

  F.2d 257, 262 (2d Cir. 1985).




                                                   7
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 14 of 32 PageID #: 484




         The Second Circuit has consistently stressed that in order to be deemed “irreparable,” the

  harm alleged by the movant “must be one requiring a remedy of more than mere monetary

  damages.” Tucker Anthony, supra, 888 F.2d at 975. Accord Huntington v. Marsh, 884 F.2d 648,

  651 (2d Cir. 1989), cert. den’d, 494 U.S. 1004, 110 S. Ct. 1296 (1990); Jackson Dairy, Inc. v. H.P.

  Hood & Sons, Inc., 596 F.2d 870, 72 (2d Cir. 1979) (“Irreparable injury means injury for which a

  monetary award cannot be adequate compensation.”). “A monetary loss will not suffice unless the

  movant provides evidence of damage that cannot be rectified by financial compensation.” Id.

         Furthermore, “to establish irreparable harm, plaintiffs must demonstrate ‘an injury that is

  neither remote nor speculative, but actual and imminent.’” Tucker Anthony, supra, 888 F.2d at

  975 (quoting Consolidated Brands, Inc. v. Mondi, 638 F. Supp. 152, 155 (E.D.N.Y. 1986). Accord

  Kaplan v. Board of Education, 759 F.2d 256, 259 (2d Cir. 1985). It is not sufficient for a movant

  to demonstrate merely the possibility of irreparable harm. Keating, supra, 753 F. Supp. at 1150.

  “An applicant for a preliminary injunction must show that it is likely to suffer irreparable harm if

  equitable relief is denied.” JSG Trading, supra, 917 F.2d at 79 (emphasis in original). Thus, the

  standard that movant must meet is “extremely high.” Keating, supra, 753 F. Supp. at 1150. As

  the Supreme Court explained in Sampson v. Murray, 415 U.S. 61, 94 S. Ct. 937 (1974):

                 The temporary loss of income, ultimately to be recovered, does not usually
                 constitute irreparable injury.... The key word in this consideration
                 is irreparable. Mere injuries, however substantial, in terms of money, time
                 and energy necessarily expended in the absence of a stay, are not
                 enough. The possibility that adequate compensatory or other corrective
                 relief will be available at a later date, in the ordinary course of litigation,
                 weighs heavily against a claim of irreparable harm.

  Id., 415 U.S. at 90 (internal citations and quotations omitted). Accord Tom Doherty Assocs. v.

  Saban Entm’t, Inc., 60 F.3d 27, 38 (2d Cir. 1995) (Second Circuit cases “stand for the general




                                                   8
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 15 of 32 PageID #: 485




  proposition that irreparable harm exists only where there is a threatened imminent loss that will be

  very difficult to quantify at trial.”).

          In the case at bar, Plaintiffs’ seek unspecified money “damages to be proven at trial” or,

  even more speculatively, “damages” for each cause of action alleged in the Complaint. See

  Complaint ECF Doc. No. 1, at p. 26. Thus, “the rights that plaintiff may lose if injunctive relief is

  denied are, when plainly viewed, simply rights to money.” Keating, supra, 753 F. Supp. at 1156.

  While Plaintiffs also seek “rescission of the agreements,” they have already accepted the purchase

  prices under the contracts, are not offering to refund any portion of those funds, and, as a matter

  of law, may not seek rescission as affirmative relief. Furthermore, a claim based in equity is

  subject to the same requirement that plaintiffs demonstrate irreparable harm absent immediate

  relief. See Roland Machinery Co. v. Dresser Industries, Inc., 749 F.2d 380, 386 (7th Cir. 1984)

  (“The requirement of irreparable harm is needed to take care of the case where although the

  ultimate relief that the plaintiff is seeking is equitable, implying that he has no adequate remedy at

  law, he can easily wait till the end of trial to get that relief.”). No such showing has been made

  here.

          In briefly addressing irreparable harm, Plaintiffs provide only conclusory and speculative

  allegations of harm to their business. As is stated in their Memorandum of Law:

                  Plaintiffs fear the loss of all goodwill and business reputation if Plaintiffs
                  exercise self-help in stopping the payments, due to Defendants’ possession
                  of Plaintiffs’ customer information, and threats to contact Mon Ethos
                  customers and vendors directly to collect payment. (Id. at ¶¶ 69 and Ex. 38.)
                  Defendants have threatened to destroy Plaintiffs’ relationship with their
                  clients, by sending UCCs to the Mon Ethos’ account receivables companies.
                  (Id.) Defendants expressly threatened to send demand letters to one of Mon
                  Ethos’ biggest customers and the rest of Mon Ethos’ account receivables if
                  Plaintiffs declined to pay Defendants the outstanding amounts. (Id.)

  ECF Doc. 13, at p. 18.




                                                    9
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 16 of 32 PageID #: 486




         Plaintiffs have filed no less than three Declarations accompanied by numerous exhibits,

  but have provided the Court with no business documents, such as bank statements or financial

  records, reflecting their gross or net revenues, liabilities, assets, or expenses. Notably, Plaintiffs

  fail to allege that, despite the ongoing daily debits, they are in a worse financial position now than

  prior to receiving Defendants’ purchase prices, even factoring the remittances that have been made

  to date. This issue is glaringly left unaddressed, raising the distinct possibility that Plaintiffs are

  improperly using the Motion as a vehicle to nullify the contracts and secure a windfall.

         Finally, Plaintiffs allege that “where a non-movant’s assets may be dissipated before final

  relief can be granted, or where a non-movant threatens to remove its assets from the court’s

  jurisdiction, such that an award of monetary relief would be meaningless, injunctive relief is

  proper.” Memo of Law, at p. 18 (citing Keating, supra, 753 F. Supp. 1146). Plaintiffs then

  mistakenly attempt to demonstrate such “dissipation of assets” by citing to the daily debits

  Defendants are making under the contract from Plaintiffs’ bank account. The “dissipation”

  referred to in Keating and other cases, however, is a reference to the Defendants’ dissipation of

  their own assets so as to render them judgment proof prior to trial. There is absolutely no such

  evidence in the record before the Court, just as no such evidence existed in the Keating case,

  leading the Court to deny plaintiff’s request for an injunction.

         Accordingly, Plaintiffs have failed to meet their burden of demonstrating irreparable harm.

         C.      Plaintiffs are unlikely to succeed on the merits of any of their claims.

         Because mandatory injunctions disrupt the status quo, a party seeking one must meet a

  heightened legal standard by showing “a clear or substantial likelihood of success on the merits.”

  N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012) (internal

  quotation omitted). Even under the less stringent “more likely than not” standard, however,




                                                    10
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 17 of 32 PageID #: 487




  Plaintiffs have failed to satisfy their burden on this element of their request for a preliminary

  injunction.

                 1.      The Merchant Agreements are not loans.

         In support of their allegation that the transactions effectuated by the Merchant Agreements

  are “criminally usurious” or “illegal,” Plaintiffs cite only to the allegations in a Petition recently

  filed by the New York State Attorney in People v. Richmond Capital Group LLC, et al., Index No.

  451368/2020 (the “AG Complaint”). See Plaintiff’s Memo of Law, at p. 2. Notably, that

  complaint does not contain any allegations pertaining to any of the Defendants in this action. Nor,

  as a matter of law, can it support any of the causes of action in this case. See In re CRM Holdings,

  Ltd., 2012 U.S. Dist. LEXIS 66034 (S.D.N.Y. 2012) (“As an initial matter, Plaintiffs' citation to

  "unproven allegations" made in the WCB or NYAG complaints do not constitute factual

  allegations…. ‘Second Circuit case law is clear that paragraphs in a complaint that are either based

  on, or rely on, complaints in other actions that have been dismissed, settled, or otherwise not

  resolved, are, as a matter of law, immaterial within the meaning of Fed. R. Civ. P. 12(f).’”).

         Under New York law, a contract cannot be usurious if, as in this case, it does not constitute

  a loan. See Seidel v. 18 E. 17th St. Owners, 79 N.Y.2d 735, 744 (1992) (internal citation omitted);

  Donatelli v. Siskind, 170 A.D.2d 433, 434 (2d Dept. 1991) (“It is well established that there can

  be no usury in the absence of a loan or forbearance of money.”). An agreement is not a loan unless

  it provides (1) a right of interest on principal, (2) paid over a fixed term, and (3) an absolute right

  of repayment. See Donatelli, supra, 170 A.D.2d at 434; Kelly, Grossman & Flannagan, LLP v.

  Quick Cash, Inc., 35 Misc.3d 1205(A), 950 N.Y.S.2d 723 (Sup. Ct. Suff. Co. 2012); Zoo Holdings

  v. Clinton, 2006 N.Y. Misc. Lexis 225, at *10 (Sup. Ct. N.Y. Jan. 24, 2006). “Usury must be

  proved by clear and convincing evidence as to all its elements and usury will not be presumed.”




                                                    11
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 18 of 32 PageID #: 488




  Id. “There is a strong presumption against the finding of usury.” Ujueta v. Euro-Quest Corp., 29

  A.D.3d 895, 895-96 (2d Dept. 2006).

         In Womack v. Capital Stack, LLC, 2019 U.S. Dist. LEXIS 148644 (S.D.N.Y. Aug. 30,

  2019), Judge Carter surveyed New York case law and confirmed that similarly worded agreements

  backed by analogous confessions of judgment, personal guarantees and security agreements, were

  contingency financing, not “loans” in that the purchaser – in this case the Funders – bore the risk

  that future receipts would not materialize. Id. at p. * 13-14. Judge Carter found dispositive that

  the daily payments were only estimates subject to a true up against the specified percentage

  through a reconciliation provision, and that a bankruptcy did not trigger a default under the

  agreements. The Court noted that “at least twenty-eight other recent decisions by State and Federal

  courts in New York found that similar MCA transactions were not loans subject to New York’s

  usury laws.” Id. at p. * 15. The Court dismissed a merchant’s usury claim as a matter of law,

  concluding that they were risk-based financing and did not guaranty repayment absolutely.

         The importance placed by Judge Carter on the reconciliation provision is not unique. As

  the court held in Colonial Funding, supra:

                 Defendants’ argument that the actual daily payments ensure that TVT will
                 be paid the full receipts purchased amounts within approximately 61 to 180
                 business days … is contradicted by the reconciliation provisions which
                 provide that if the daily payments are greater than 15% of Epazz’s daily
                 receipts, TVT must credit the difference to Epazz, thus limiting Epazz’s
                 obligation to 15% of daily receipts. No allegation is made that TVT ever
                 denied Epazz’s request to reconcile the daily payments. TVT’s right to
                 collect the receipts purchased amounts from Epazz is in fact contingent on
                 Epazz’s continued collection of receipts….          None of defendants’
                 arguments … change the fact that whether the receipts purchased amounts
                 will be paid in full, or when they will be paid, cannot be known because
                 payment is contingent on Epazz generating sufficient receipts from its
                 customers; and Epazz, rather than TVT, control whether daily payments
                 will be reconciled.




                                                  12
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 19 of 32 PageID #: 489




                 .... The agreement was not a loan because ‘plaintiff assumed the risk that,
                 if the receipts were less than anticipated, the period of repayment would be
                 correspondingly longer, and the investment would yield a correspondingly
                 lower annual return.’
  Id. at pp. 281, 283 (internal citations omitted).

         Recently, in Power Up Lending Group, Ltd. v. Cardinal Energy Group, Inc., 2019 U.S.

  Dist. LEXIS 57527 (E.D.N.Y. April 3, 2019), Judge Hurley considered whether a merchant cash

  advance agreement which was structured essentially the same as the Merchant Agreements in this

  case constituted a loan. The Court likewise held that the transaction was not a loan:

         There is no minimum payment, so if Defendants’ accounts receivable were $0, then
         Plaintiff would receive $0 (after the end of month reconciliation). While the
         Agreement requires Defendants Cardinal to provide bank statements in order to go
         into effect, this is within Defendants’ control. See Kelly, 950 N.Y.S.2d at 723; see
         also Rapid Capital Fin. LLC v. Natures Mkt. Corp., 57 Misc.3d 979, 982, 66
         N.Y.S.3d 797 (N.Y. Sup. Ct. 2017) (considering an identical requirement and
         coming to the same result). The only provision that in the reconciliation clause that
         is within Plaintiff’s ‘sole discretion’ is a request for an adjustment for reasons other
         than a change in Defendant’s monthly receipts, which does not fall within the
         parameters of a “reconciliation.” Likewise, the term in the Agreement is indefinite
         because it is contingent upon a specified percentage (18%) of Plaintiff’s receipts –
         every time Defendant’s receipts change the amount of time it will take for Plaintiff
         to be reimbursed will change, and there is no fixed end date by which Plaintiff must
         be paid. … Finally, Defendant Cardinal is correct that the security interest and
         guaranty that Plaintiff can enforce in the event Defendant declares bankruptcy
         could suggest that the Agreement is a loan rather than a merchant agreement.
         However, ‘protection of plaintiff’s ultimate ability to collect its full entitlement
         insufficient, alone, to establish that this [Agreement] is, instead, actually a loan.’
         Rapid Capital Fin., 57 Misc.3d at 984.

         Based on the foregoing analysis, the Court finds that the Agreement is not a loan
         and, accordingly, that criminal usury does not apply.

  Id. at * 15-16. In this case, the Merchant Agreements do not provide that bankruptcy is an event

  of default; they only require disclosure of a bankruptcy filing. Id. at §§ 1.11 & 3.1.

         The same conclusion was reached by Judge Sullivan in Professional Merchant Advance

  Capital LLC v. C Care Services, LLC, 2015 U.S. Dist. LEXIS 189531, at p. * 2 (S.D.N.Y. Aug.

  3, 2015) (“As an initial matter, the Court is satisfied by Plaintiff's supplemental submission that



                                                      13
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 20 of 32 PageID #: 490




  the contract is probably not usurious. Specifically, the contract is structured in a manner whereby

  if a $35,000 weekly payment represents more than the weekly accounts receivable of Defendant

  C Care Services, LLC (‘C Care’) for a particular week, Plaintiff credits that difference back to C

  Care…. In light of this new information, the contract appears to be structured not as a loan but as

  a sale of accounts receivable.”).

         Notably, the court in Rapid Capital, supra, 57 Misc.3d 979, specifically held that the very

  reconciliation provision contained in the agreements at bar rendered the transaction a purchase and

  sale of receipts, not a loan. In so doing, the court relied heavily on K9 Bytes, supra, 56 Misc.3d

  807, which also dismissed analogous usury claims as a matter of law, based on the clear terms of

  the commercial agreements. These holdings are consistent with many other state court rulings on

  this issue, including those of the appellate courts. See Champion Auto v. Pearl Beta Funding,

  LLC, 159 A.D.3d 507 (1st Dept.), leave den’d, 31 N.Y.3d 910 (2018).

         Defendants are not “predatory” lenders. They are essentially factors that purchase a

  percentage of a business entities’ future receivables based on an estimated daily payment system

  subject to a true up, typically on terms that simply reflect the significant risk the Defendants are

  taking in purchasing assets from this Merchant. The reconciliation provision provides the vehicle

  for an audit, but it must be triggered by the merchant, who maintains the records of its actual

  receipts. It is notable, and dispositive in this case, that Plaintiffs never requested a reconciliation,

  and have failed to disclose even to the Court what actual receipts the Merchant has generated. The

  fact that a bankruptcy filing does not trigger a default is equally material. Nothing in the record

  changes these dispositive facts.

          While Mr. Whitaker self-servingly characterizes certain communications with the

  Defendants as improper threats or evasions, this does not change the legal nature of the




                                                    14
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 21 of 32 PageID #: 491




  transactions. Moreover, a review of the actual contents of the exchanges (e.g. Exhibit 38 to Mr.

  Whitaker’s Declaration), reflects a Merchant who is attempting to entrap a third-party into making

  damaging admissions, having already retained an attorney and determined to file suit, through

  insults and antagonisms set forth in incomplete and un-authenticated text threads. Nowhere in any

  of these communications does Mr. Whitaker claim that the remittances required by the contract

  exceed the specified percentage of receipts purchased and now owned by Defendants. He only

  makes clear in his texts that the Merchant fully intends to cease performing under the contracts,

  which would constitute a breach.

                 2.     Plaintiffs may not seek affirmative relief based on usury or
                        unconscionability.

         It is well settled that usury cannot be used to retroactively pursue payments already made

  or to declare an agreement void; it can only be used as an affirmative defense to payment. Scantek

  Med., Inc. v. Sabella, 582 F. Supp.2d 472, 474 (S.D.N.Y. 2008) (holding that debtor could not

  seek affirmative declaratory relief seeking to void agreement).            The same is true of

  unconsionability. K9 Bytes, supra, 56 Misc.3d at 814 (“As for the eleventh cause of action, which

  seeks judgment voiding the merchant agreements because of unconscionability, defendants state,

  without contradiction, that unconscionability is not a claim, but a defense. The court agrees.”).

         In the case at bar, Plaintiffs are seeking unspecified money damages and asking that the

  contracts they executed, and pursuant to which they received significant purchase prices, should

  now be “rescinded” and that Defendants provide restitution for past remittances. Plaintiffs are

  precluded from seeking such affirmative relief. Because Plaintiffs’ true intention is to have this

  Court block Defendants’ enforcement of Plaintiffs’ imminent and intentional contractual default,

  they have jumped the gun and improperly sued Defendants when, as a matter of law, their claims

  could only be asserted as defenses to a payment action by Defendants, which has not occurred.




                                                  15
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 22 of 32 PageID #: 492




  See also Colonial Funding, supra, 252 F. Supp. 3d at 279 (“The first two counterclaims seek to

  impose civil liability (damages) on all counterclaim defendants for TVT's claimed criminal usury.

  That is not allowed under New York law which allows a corporation to assert criminal usury as a

  defense, but not as a claim for affirmative relief.”).

          The foregoing cases establish that Plaintiffs may not seek affirmative relief in the form of

  money damages or retroactively nullify the agreements based upon their allegations that the

  Merchant Agreements constitute usurious loans or are otherwise unconscionable.

                 3.      Plaintiffs’ claims sounding in fraud and misrepresentation are
                         without merit and do not absolve the Merchant of its remittance
                         obligations under the agreements.

          Plaintiffs allege that Defendants, or third-party brokers, misrepresented: (1) the nature of

  their merchant cash advances; (2) that their merchant agreements are enforceable when in fact they

  are usurious loans; (3) that they will recalculate their payment amounts and reconcile their

  accounts; and (iv) short-changing Plaintiffs on their cash advances and overcharging them on fees

  deducted from the advances. Complaint at ¶¶ 135 & 140. These claims are not actionable and do

  no excuse the Merchant’s wholesale failure to remit the receivables for which the Merchant was

  paid.

          First, “[a] completely integrated contract precludes extrinsic proof to add to or vary its

  terms.” Primex Int’l Corp. v. Wal-Mart Stores, 89 N.Y.2d 594 (1997). The rationale for this rule

  is that the presence of an integration clause establishes “the parties’ intent that the [a]greement is

  to be considered a completely integrated writing.” Id. A party seeking to overcome the “strong

  presumption of exclusion” resulting from an integration clause faces a high bar. Lee v. Joseph E.

  Seagram & Sons, Inc., 552 F.2d 447, 452 (2d Cir. 1997).

          Section 4.8 of the Merchant Agreements provides as follows:




                                                    16
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 23 of 32 PageID #: 493




         Entire Agreement and Severability. This Agreement embodies the entire
         agreement between the Merchant and [the Funder] and supersedes all prior
         agreements and understandings relating to the subject matter hereof. In case any
         of the provisions in this Agreement is found to be invalid, illegal, or unenforceable
         in any respect, the validity, legality, and enforceability of any other provision
         contained herein shall not in any way be affected or impaired.

  Complaint, Exs. 1-5. Plaintiffs fraud claims are entirely based upon alleged misrepresentations

  that are extrinsic to the provisions of the Merchant Agreement. However, those allegations are

  expressly barred by the terms of the commercial agreements.

         Second, reasonable reliance, a necessary element of a fraud claim, “is precluded when ‘an

  express provision in a written contract contradicts a prior alleged oral representation in a

  meaningful fashion.’” Republic Nat’l Bank v. Hales, 75 F. Supp. 2d 300, 315 (S.D.N.Y. 1999)

  (quoting Villa Marin Chevrolet v. Gen. Motors Corp., 1999 U.S. Dist. LEXIS 17972, at * 5

  (E.D.N.Y. 1999)). In the case at bar, virtually every factual allegation made in support of the fraud

  claims is contradicted by the express terms of the agreements.

         The Merchant Agreements expressly provide that they are “PURCHASE AND SALE OF

  FUTURE RECEIVABLES” which is followed by “Merchant hereby sells, assigns and transfers to

  [the Funders] (making [the Funders] the absolute owners) in consideration of the funds provided

  (“Purchase Price”) specified below, all of Merchant’s future accounts, contract rights and other

  entitlements arising from or relating to the payment of moneys from Merchant’s customers and/or

  other third party payors …, for the payments due to Merchant as a result of Merchant’s sale of

  goods or services (the “Transactions”) until the amount specified below (the “Purchased Amount”)

  has been delivered by or on behalf of Merchant to RDC.” Complaint, Exs. 1-5. In addition,

  Section 1.8 of the Merchant Agreements states “Sale of Receipts (THIS IS NOT A LOAN)

  Merchant is selling a portion of a future revenue stream to [the Funders] at a discount, not




                                                   17
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 24 of 32 PageID #: 494




  borrowing money from [the Funders].” Id. Accordingly, Plaintiffs cannot claim that they

  reasonably relied on representations that they were receiving loans, not merchant cash advances.

         Plaintiffs also allege that they believed one of the transactions was to serve as a

  consolidation of pre-existing contracts. Complaint at ¶¶ 74-80. Plaintiffs claim that, instead, they

  were provided with a “reverse” transaction whereby DDF would make daily deposits into the

  Merchant’s account to pay the daily payments on the contracts that that Plaintiffs thought it was

  consolidating.   Once again, Plaintiffs “understanding” is contradicted by the terms of the

  Addendum to the DDF First Merchant Agreement, which expressly provides that the purchase

  price stated in the DDF Merchant Agreement will be deployed pursuant to a schedule of daily

  deposits set forth therein. ECF Doc. No. 1-8, at p. 13. Plaintiffs do not allege that DDF failed to

  make the daily deposits agreed to in the Addendum.

         Plaintiffs’ allege that the fees charged to them for the transactions were “fraudulent.”

  However, there is no allegation that any Defendant made a contrary representation as to the fees,

  other than what is set forth in the contracts. Specifically, each of the Merchant Agreements

  contains and Addendum that sets forth the fees that the Merchant would be charged. See, e.g.,

  ECF Doc. No 1-6, 1-7. 1-8, 1-9, & 1-10 at pp. 9, 9, 9, & 10, respectively. To the extent that the

  Plaintiffs are claiming that any Defendant charged fees in excess of the Addendum, those

  allegations should have been asserted as a breach of contract claim, not one based upon fraud or

  negligent misrepresentation. See Osan Ltd. v. Accenture LLP, 454 F. Supp. 2d 46, 56 (E.D.N.Y.

  2006) (Plaintiff’s demand [for compensatory damages] would either be entirely, or almost entirely,

  unrecoverable under its fraud cause of action because the same damages could be claimed under a

  breach of contract theory”).




                                                  18
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 25 of 32 PageID #: 495




         Courts have routinely dismissed substantially similar “fraud” allegations made by

  merchants seeking to invalid merchant cash advance agreements that they knowingly and

  voluntary entered into. In Colonial Funding, supra, the defendants alleged that the funder and its

  principal referred to merchant cash advance agreements as loans, that in reliance on those

  statements defendants believed that the agreements would be loans, that defendants would not

  have entered into the agreements knowing they were purchases, and that defendants were harmed

  as a result by incurring the costs of the Agreements. Id., 252 F. Supp.3d at 283. The court held

  that “[j[ustifiable reliance on those statements is dispelled by the heading on the first page of each

  Agreement, signed by defendants, which states ‘Purchase and Sale of Future Receivables,’ and is

  followed by ‘Merchant hereby sells, assigns and transfers to Funder … all of Merchant’s future

  receipts … until such time as the ‘Receipts Purchased Amount’ has been delivered by Merchant

  to Funder.” Id. at 284.

         The court reached the same result in K9 Bytes, supra:

         Even if someone were confused by the contracts, or did not understand the
         obligation or the process, by reading the documents, one would grasp immediately
         that they certainly were not straightforward loans. The very first heading on the
         page was "Merchant Agreement," and the second heading says "Purchase and Sale
         of Future Receivables.”) …. For plaintiffs to state that they would not have entered
         into a purchase or sale if they had known that that is what they were doing is utterly
         undermined by the documents themselves…. plaintiffs had the means to
         understand that the agreements set forth that they were not loans. As it has long
         been settled that a party is bound by that which it signs, the court finds that the ninth
         cause of action, for rescission based on misrepresentation or mistake, and the tenth
         cause of action, for fraudulent inducement based on misrepresentation, must be
         dismissed as a matter of law.

  Id., 56 Misc.3d at 812-813. Accord Womack, supra, 2019 U.S. Dist. LEXIS 148664, at p. * 22

  (“Essentially, both claims contend that Defendants misled Plaintiffs into believing that the

  Agreement was a loan with 8% interest. As previously discussed, the Agreement constituted a




                                                    19
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 26 of 32 PageID #: 496




  purchase of future account receivables. The terms Plaintiffs claim Defendants misrepresented were

  disclosed in the written agreement, and thus cannot be the basis for a misrepresentation claim.”).

         Plaintiffs also allege that the Defendants were required to disclose that they were affiliated

  with each other and the precise identity of the funding sources. As with virtually all of Plaintiffs’

  “fraud,” claims the allegations are based on alleged omissions, not affirmative misrepresentations.

  However, nowhere do Plaintiffs establish any duty on the part of the Defendants to disclose the

  information allegedly omitted or the materiality of the omissions in the face of the contracts.

         Indeed, a similar claim was dismissed in Womack, supra, where the Judge Carter held that

  the defendants had no duty to disclose the actual identity of their principal and that, in any event,

  the information was “immaterial”:

         Plaintiffs assert that if they knew David Rubin's ‘true identity’ and ‘nefarious past’,
         they would not have entered the Agreement. Like the other allegedly undisclosed
         information, Rubin's past and name change were discoverable. Plaintiffs cite to no
         case law suggesting that Rubin had a duty to disclose his alleged securities law
         violations or his name change. See In re Enron Creditors Recovery Corp., 376 B.R.
         442, 471 (Bankr. S.D.N.Y. 2007) (holding that plaintiff was a sophisticated
         business person and, if she had any concerns as to the identity of a party to a
         transaction she could have insisted on more specificity in the agreement and she
         had an equal opportunity to discover the party's identity). Therefore, Plaintiffs'
         breach of duty to disclose and fraud claims in Count II are dismissed.

  Id., 2019 U.S. Dist. LEXIS 148664, at p. *21. The same conclusion is warranted here. The very

  purpose of these commercial agreements was to memorialize all the terms of the parties’ dealings.

         To the extent that Plaintiffs claim that business names other than the Funders’ were

  involved with the transactions, Plaintiffs expressly consented to such conduct. Section 1.5 of the

  Merchant Agreements expressly provides that:

         1.15 D/B/A’s. Merchant hereby acknowledges and agrees that [funder] may be
         using ‘doing business as’ or ‘d/b/a’ names in connection with various matters
         relating to the transaction between [funder] and Merchant, including the filing of
         UCC-1 financing statements and other notices or statements.




                                                   20
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 27 of 32 PageID #: 497




  ECF Doc. 1-5, at p. 3, Section 1.15.

         Finally, even if the Plaintiffs could demonstrate the other elements for a claim for fraud or

  misrepresentation, which they cannot, their claims fail because they do not allege any recoverable

  damages arising from any fraud. As stated by the court in In re Eugenia Vi Venture Holdings,

  Ltd., 649 F. Supp. 2d 105 (S.D.N.Y. 2008), “[i]t is well-settled that to prove injury from fraud

  under New York law, a party must show actual pecuniary loss.” Accord Urtz v. New Hork Cent.

  & Hudson Riv. R.R. Co., 202 202 N.Y. 170, (“Fraud and deceit alone do not warrant the recovery

  of damages. Deceit and injury must concur.”). In New York, damages for claims of fraud and

  fraudulent inducement are subject to the "out-of-pocket rule," which confines plaintiffs to

  recovering actual losses sustained as the direct result of the wrong alleged, and excludes expected

  profits. Lama Holding Co. v. Smith Barney, 88 N.Y.2d 413, 421 (1996). Plaintiffs’ claim based

  upon negligent misrepresentation is also subject to the “out-of-pocket” rule. See Pasternak v. Dow

  Kim, 961 F. Supp. 2d 593, 598 (S.D.N.Y 2013) (“Hence the out-of-pocket rule applies to both the

  claim for fraud and the claim for negligent misrepresentation.”).

         “Under the out-of-pocket rule, recovery of consequential damages naturally flowing from

  a fraud is limited to the sum necessary to restore a party to the position it occupied before the

  commission of the fraud.” See, e.g., Kaleidoscope Media Group, Inc. v. Entertainment Solutions,

  Inc., 2001 U.S. Dist. LEXIS 10801 (S.D.N.Y. 2001); Starr Found v. American Intl. Group, Inc.,

  76 A.D.3d 25, 31 (1st Dept. 2010) (“A fraudulent misrepresentation is a legal cause of a pecuniary

  loss resulting from action or inaction in reliance upon it if, but only if, the loss might be reasonably

  be expected to result from the reliance.” (citations omitted)).

         As set forth above, Plaintiffs cannot “justifiably” or “reasonably” rely on any representa-

  tions made regarding the fees that the Merchant would be charged that are contrary to the express




                                                    21
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 28 of 32 PageID #: 498




  terms of the Merchant Agreements signed by the Merchant. Each of the Merchant Agreements

  that Merchant entered into with the Funders contain and Addendum that sets forth the fees that the

  Merchant would be charged. See Complaint, Exs. 1-5. Any claim that the Funders were charged

  a fee in excess or not contemplated by the Merchant Agreements would have to be asserted as a

  breach of contract claim, not one based upon the “fraud.” To the extent that the Plaintiffs are

  claiming that the disclosed fees charged are excessive or unlawful, those claims are also properly

  asserted as a breach of contract claim, not one based upon fraud or negligent misrepresentation.

  See Simington v. Lease Fin. Group, LLC, 2012 U.S. Dist. LEXIS 25671, at *30-31 (S.D.N.Y.

  2012); Nat’l Mkt. Share, Inc. v. Sterling Nat’l Bank, 392 F.3d 520, 525 (2d Cir. 2004).

         In fact, to the extent that any of Plaintiffs’ alleged damages are based upon allegations that

  the Funders did not comply with their obligations under the Merchant Agreements, such claims

  must fail because Plaintiffs cannot seek to recover contract damages based upon claims sounding

  in tort. Great Earth Intern. Franchising Corp. v. Milks Development, 311 F. Supp. 2d 419

  (S.D.N.Y. 2004) (in order to sustain a claim of fraud, plaintiffs must “make an offer of proof

  demonstrating that the costs they seek to recover are unrecoverable as contract damages”); Osan,

  supra, 454 F. Supp. 2d at 56.

         Plaintiffs   have   suffered    no   actionable   damages     from    Defendants’        alleged

  misrepresentations and concealment. To the extent any Defendant shared or received confidential

  information, Plaintiffs ultimately agreed to and accepted and retained the benefits of the

  agreements they signed irrespective of how they came to be solicited. Likewise, irrespective of

  how the transactions were characterized, the Merchant received working capital in return for a sale

  of percentage of its future receipts and seems to have netted a profit from the transactions.

         Accordingly, Plaintiffs’ “fraud” claims lack merit.




                                                   22
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 29 of 32 PageID #: 499




                   4.    Plaintiffs’ Equal Credit Opportunity Act claim is also meritless.

         Plaintiffs assert a cause of action against pursuant to the Equal Credit Opportunity Act (the

  “ECOA” – 15 U.S.C. § 1691) based upon allegations that the Funders “did not provide [Merchant]

  with the notice of adverse action as required by [15 U.S.C. § 1691(d)] when the Defendants refused

  to grant credit to Merchant on the terms requested, but pursuant to their bait and switch tactics,

  provided substantially different terms.” Complaint at ¶ 132.

         The ECOA provides that it “shall be unlawful for any creditor to discriminate against any

  applicant, with respect to any aspect of a credit transaction (1) on the basis of race, color, religion,

  national origin, sex or marital status, or age ….” 15 U.S.C. § 1691(a). The purpose of the ECOA

  is to eradicate credit discrimination against women on account of marital status. See Steingerwald

  v. Bradley, 136 F. Supp.2d 460 (D. Md. 2001). Plaintiffs do not, because they cannot, allege that

  the “applicant” in this case, the Merchant, a business entity, is a member of a protected class. Even

  if Mr. Whitaker, individually, were the applicant, he is also not a member of a protected class and,

  therefore, not entitled to relief under the statute. Nor is there any allegation of “discrimination” in

  the Complaint.

         Plaintiffs claim that Defendants failed to provide notice of an adverse action in accordance

  with 11 U.S.C. § 1691(d). To prevail on an ECOA notice claim, a plaintiff must prove that: “(1)

  [the defendant] is a creditor; (2) [the plaintiff] is a loan applicant, (3) [the defendant] took adverse

  action with respect to [the plaintiff’s] credit application, and (4) [the defendant] failed to provide

  the plaintiff with an ECOA-compliant notice of its adverse action.” German v. M&T Bank Corp.,

  111 F. Supp.3d 506, 527 (S.D.N.Y. 2015) (citations omitted). However, in the case at bar,

  Defendants are not “creditors” as defined under the ECOA, in that they purchased assets from the

  Merchant, they did not extend credit or provide any loans. See Capela v. J.G. Wentworth, 2009




                                                    23
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 30 of 32 PageID #: 500




  U.S. Dist. LEXIS 89425 (E.D.N.Y. 2009). Nor have they taken “adverse action” against the

  Plaintiffs    as     defined   under   the   statute.   While    Plaintiffs   vaguely    allege   that

  Defendants “refused to grant credit to [Merchant] on the terms requested, but pursuant to their bait

  and switch tactics, provided substantially different terms,” Complaint at ¶ 132, this claim is

  addressed, and resolved, by the contract, not by any federal discrimination or notice statute.

          In Diaz v. Paragon Motors of Woodside, Inc., 424 F. Supp.2d 519 (E.D.N.Y. 2006), the

  Court analyzed whether an accepted counteroffer constitutes an adverse action under the ECOA,

  concluding that:

          Federal Regulation B narrows the definition of an adverse action to, ‘[a] refusal to
          grant credit in substantially the amount or on substantially the terms requested in
          an application unless the creditor makes a counteroffer (to grant credit in a different
          amount or on other terms) and the applicant uses or expressly accepts the credit
          offered.’ 12 C.F.R. § 202.2(c)(1)(i) (emphasis added). An adverse action does not
          include a ‘change in the terms of an account expressly agreed to by an applicant.’
          12 CFR § 202.2(c). Moreover, ‘where a creditor's action falls within the definitions
          of what is adverse action and what is not adverse action, the latter definition is
          controlling.’ Haynes v. Bank of Wedowee, 634 F.2d 266, 272 (5th Cir. 1981) (citing
          12 C.F.R. § 202.2(c)(3)).

  Id. at 532.

          Similarly, in the case at bar, even if the contracts could be deemed “counteroffers” under

  the statute, the counteroffers were accepted by the Plaintiffs such that Defendants were not

  obligated to provide the “notice” required by 11 U.S.C. 1691(d).         Defendants did not take an

  “adverse action” against Plaintiffs. They simply provided the Merchant with fully integrated

  commercial agreements which Plaintiffs signed as a condition for receiving the purchase price.

  The statute is wholly inapplicable.

          D.         The balance of the equities and public interest favors denying the Motion.

         There is a “strong public interest in enforcing contracts between sophisticated entities.”

  Deutsche Mex. Holdings S.a.r.l. v. Accendo Banco, S.A., 2019 U.S. Dist. LEXIS 180275 at p. *




                                                    24
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 31 of 32 PageID #: 501




  20 (S.D.N.Y. Oct. 17, 2019) (quoting Epsiritu Santo Holdings, L.P. v. Libero Partners, L.P, 2019

  U.S. Dist. LEXIS 84844 (S.D.N.Y. May 14, 2019)). As the Court held in Sensus USA, Inc. v.

  Franklin, 2016 U.S. Dist. LEXIS 50182 (D. Del. April 14, 2016):

          Parties who freely enter into binding agreements should expect to comply with the
          terms of those agreements….This agreement was entered into by two competent,
          business-savvy parties and was supported by consideration…. It is in the interest of
          the public to hold parties to the very terms upon which they negotiated and agreed
          to be bound.
  Id. at p. * 26.

           Through a broad injunction lasting an indefinite period of time, Plaintiffs are seeking a

  license from this Court to breach the agreements, render them a nullity, deprive Defendants of their

  bargained for remedies and security interest in the Merchant’s assets, and cement the Merchant’s

  windfall. The balance tips in favor of the Defendants, since an injunction may permanently

  eviscerate their rights under the agreements, including the security interest and priority UCC rights

  in the receivables Merchant sold to the Defendants. Plaintiffs, themselves, allege that they are in

  a precarious financial condition. By contrast, there is no evidence that Defendants would not be

  able or willing to satisfy a money judgment rendered in favor of Plaintiffs after trial.

          E.        In the unlikely event that the Court grants a preliminary injunction, Plaintiffs
                    are required to post a bond.

            The requirement for a movant seeking a preliminary injunction to post a bond is

  mandatory. “The court may issue a preliminary injunction … only if the movant gives security in

  an amount the court considers proper to pay the costs and damages sustained by any party found

  to have been wrongfully enjoined or restrained.” Fed.R.Civ.P. 65(c). Where an injunction prevents

  commercial, money-making activities, as it does here, such a bond is required and will not be

  excused. See Zambetti Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 426 (3d Cir. 2010).




                                                   25
Case 1:20-cv-02831-RPK-RML Document 19 Filed 07/10/20 Page 32 of 32 PageID #: 502




                                            CONCLUSION

            For the foregoing reasons, the Plaintiffs’ Motion for a preliminary injunction should be

  denied.

  Dated: New York, New York
         July 10, 2020

                                         BERKOVITCH & BOUSKILA, PLLC
                                         Attorneys for BBF Partners, LLC,
                                         Day to Day Funding LLC, and
                                         Rapid Cap, Inc.


                                         By:________________________
                                                Ariel Bouskila, Esq.
                                         80 Broad Street, Suite 3303
                                         New York, New York 10004
                                         (212) 729-1477
                                                     7
                                         ari@bblawpllc.com




                                                   26
